[Cite as State v. Barnes, 2022-Ohio-4613.]


                                          COURT OF APPEALS
                                      MUSKINGUM COUNTY, OHIO
                                      FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                 :   JUDGES:
                                                  :
                                                  :   Hon. Earle E. Wise, Jr., P.J.
           Plaintiff-Appellee                     :   Hon. Patricia A. Delaney, J.
                                                  :   Hon. Craig R. Baldwin, J.
    -vs-                                          :
                                                  :   Case No. CT2022-0001
                                                  :
    DANIEL BARNES                                 :
                                                  :
                                                  :
           Defendant-Appellant                    :   OPINION


  CHARACTER OF PROCEEDING:                            Appeal from the Muskingum County
                                                      Court of Common Pleas, Case No.
                                                      CR2013-0199



  JUDGMENT:                                           AFFIRMED




  DATE OF JUDGMENT ENTRY:                             December 19, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                           For Defendant-Appellant:

    RONALD L. WELCH                                   ERIC J. ALLEN
    MUSKINGUM CO. PROSECUTOR                          4200 Regent St., Suite 200
    TAYLOR BENNINGTON                                 Columbus, OH 43219
    27 North Fifth St., P.O. Box 189
    Zanesville, OH 43702-0189
[Cite as State v. Barnes, 2022-Ohio-4613.]


 Delaney, J.

         {¶1} Appellant Daniel Barnes appeals from the December 27, 2021, Journal

 Entry of the Muskingum County Court of Common Pleas overruling his motion for a new

 trial. Appellee is the state of Ohio.

                               FACTS AND PROCEDURAL HISTORY

                                  Original conviction and direct appeal

         {¶2} The following facts are taken from our opinion at State v. Barnes, 5th Dist.

 Muskingum No. CT2015-0013, 2016-Ohio-1168, ¶ 2-12, appeal not allowed, 146 Ohio

 St.3d 1430, 2016–Ohio–4606, 52 N.E.3d 1205 (2016) [Barnes I].

         {¶3} On July 8, 2013, James Martin visited the Cozy Corner Bar with his friend,

 James Rickett, also known as “Hub.” While at the bar, Martin saw appellant, Daniel

 Barnes III, and Eric Thornton, also known as “Louie” and “Fats” respectively. Appellant

 and Thornton asked Martin for a ride from the bar.

         {¶4} Upon arriving at a neighborhood in Zanesville, Martin testified appellant

 asked him to drive around the city block one time. Martin stated he drove around the block

 and returned to the same spot. Upon parking, Martin felt his seat belt tighten and

 something, he believed to be a gun, at the back of his head. He testified he then saw

 appellant leaning up with his arm and putting a gun to the back of Rickett's head, telling

 him to “just chill.” He noted the gun was black and had a beam on it.

         {¶5} Martin testified he threw his hands in the air and told appellant and Thornton

 they could have everything. He stated he emptied his pockets on the armrest in the middle

 of the car. Appellant and Thornton took everything, including cash monies. Appellant told

 Martin to pop the trunk of the car and to get inside of the trunk. Martin testified he observed
[Cite as State v. Barnes, 2022-Ohio-4613.]


 the trunk of the car had an emergency release, and after being ordered into the trunk at

 gun point, he waited until the car turned into the alley and then activated the emergency

 release.

         {¶6}     Martin escaped and took off running along Cliffwood Avenue. He ran onto

 a porch, banging on the door. Appellant caught up with him and pointed the gun at Martin.

 A struggle ensued over the gun. Appellant engaged in a fight with Martin, inserting his

 fingers into Martin's eyeball socket and biting Martin.

         {¶7} Appellant testified at trial on his own behalf. He maintains Martin drove to a

 neighborhood in Zanesville to pick up crack cocaine he intended to sell. Appellant testified

 Martin went into a crack house to purchase the crack. Appellant waited outside smoking

 a cigarette with the car door kicked open when Martin returned. As Martin got back inside

 the car, he was angry, and the car door jammed causing damage. Martin then got out of

 the car, cussing about the door and became upset. Rickett and Thornton also exited the

 vehicle during the incident. Rickett stepped on the side panel and onto the hood of the

 car, observing and watching.

         {¶8} Appellant maintains a fight ensued, during which Martin's glasses were

 knocked off into the street. The fight led to a chase ending on the front porch of Roberta

 Jones' residence. Appellant maintains he told Jones to call the police, using her name,

 as he was familiar with her from the past.

         {¶9} Both appellant and Martin testified a shot was fired on the porch of Roberta

 Jones. Appellant then hit Martin with the gun several times. Martin then ran from the porch

 to the police cruiser of Patrolman Chris Andrews. Patrolman Andrews testified at trial as

 to the incident, and the relation of the events as told to him by Martin in his cruiser.
[Cite as State v. Barnes, 2022-Ohio-4613.]


         {¶10} Patrolman Groves of the Zanesville Police Department testified he was

 responding to an assault with a handgun when he observed a subject run between two

 houses. He and his K–9 officer responded and chased the subject. His K–9 alerted to

 something dropped by the subject, which turned out to be a Glock 23 handgun with a

 laser. The firearm was later tested and introduced into evidence as the firearm involved

 in the incident.

         {¶11} As a result of the incident, appellant was indicted on two counts of

 kidnapping, in violation of R.C. 2905.01(A)(2) and R.C. 2905.01(A)(3), felonies of the third

 degree; one count of aggravated robbery, in violation of R.C. 2911.01(A)(1), a felony of

 the first degree, with an attendant gun specification, in violation of R.C. 2941.145; one

 count of felonious assault, in violation of R.C. 2903.11(A)(2), a felony of the second

 degree, with a gun specification under R.C. 2941.145; and one count of having a weapon

 under disability, in violation of R.C. 2929.13(A)(3), a felony of the third degree.

         {¶12} Following a jury trial, appellant was found guilty of the aggravated robbery

 charge, with a gun specification; felonious assault, with a gun specification; and having

 weapons under disability. Appellant was found not guilty of the kidnapping charges.

         {¶13} A sentencing hearing was held on February 17, 2015. Appellant was

 sentenced to eleven years on the aggravated robbery charge, eight years on the felonious

 assault charge, thirty-six months on the having weapons under disability charge, and two

 three-year mandatory sentences on the gun specifications. The sentences were run

 consecutively for an aggregate twenty-eight year prison term.

         {¶14} Appellant filed a direct appeal of his convictions and sentences in Barnes I,

 asserting, e.g., that his convictions were against the manifest weight of the evidence. We
[Cite as State v. Barnes, 2022-Ohio-4613.]


 overruled four of appellant’s assignments of error but sustained the fifth, finding the trial

 court did not make all the requisite findings necessary to support the imposition of

 consecutive sentences either during sentencing or in its sentencing entry. Appellant's

 sentence was vacated, and the matter remanded for resentencing. Barnes I, supra, 2016-

 Ohio-1168, ¶ 78.

                                             Resentencing and appeal

         {¶15} By judgment entry filed April 27, 2016, the trial court resentenced appellant

 to the same sentence.

         {¶16} Appellant filed an appeal of the resentencing, arguing the trial court erred

 in imposing maximum consecutive sentences because the sentences are contrary to the

 purposes expressed by the Ohio General Assembly. Specifically, appellant claims a

 maximum consecutive sentence fails to reduce the state's prison population, fails to save

 on costs associated with incarceration by diverting certain offenders from prison, and fails

 to shorten the terms of other offenders sentenced to prison. We disagreed and overruled

 appellant’s single assignment of error. State v. Barnes, 5th Dist. Muskingum No. CT2016-

 0024, 2016-Ohio-8247, ¶ 12, appeal not allowed, 149 Ohio St.3d 1421, 2017–Ohio–4038,

 75 N.E.3d 237 (2017), and appeal not allowed, 151 Ohio St.3d 1477, 2017–Ohio–9111,

 87 N.E.3d 1273 (2017) [Barnes II].

         {¶17} Appellant filed a motion to re-open his appeal pursuant to App.R. 26(B) and

 that motion was denied on August 28, 2017. Barnes II, 2016–Ohio–8247.
[Cite as State v. Barnes, 2022-Ohio-4613.]


                                   First motion for new trial: Rickett recants

         {¶18} The following statement of fact and case history are taken from our opinion

 at State v. Barnes, 5th Dist. Muskingum No. CT2017-0092, 2018-Ohio-1585, ¶ 13-21,

 appeal not allowed, 153 Ohio St.3d 1462, 2018-Ohio-3258, 104 N.E.3d 792 [Barnes III].

         {¶19} On April 14, 2016, appellant filed a motion for a new trial and submitted a

 document described as a “deposition” of James Rickett recanting his trial testimony. On

 November 6, 2016, appellant filed a motion for leave to file a motion for a new trial

 instanter nunc pro tunc and submitted an affidavit of a “newly discovered witness” Kayla

 Dickinson and the affidavit of Jasmine Barnes. He then filed a motion for leave to

 supplement his motion for leave to file a motion for new trial on March 15, 2017 and

 attached two unsworn statements.

         {¶20} Mr. Rickett's deposition testimony is at times ambiguous and confusing, but

 it suggests that his contention is that no robbery occurred on June 8, 2013. Instead, a

 fight occurred between appellant and Martin which co-defendant Eric Thornton tried to

 break up. Rickett contends he attempted to tell detectives the truth, but they “threatened”

 him with jail, suggested he was either a “victim” or a “suspect” leaving him no choice but

 to corroborate Martin's testimony. Appellant purportedly became aware of Rickett's

 deposition in January 2016, when, according to Jasmine Barnes' affidavit, she received

 an unsolicited call from Mr. Rickett indicating that he wanted to recant his testimony from

 June 8, 2013. We are left to speculate how Mr. Rickett had the resources and ability to

 contact Ms. Barnes or if appellant had made any attempt to contact Mr. Rickett prior to

 January 2016. The delay between the initial contact by Mr. Rickett in January 2016 and

 the filing of the first motion on April 14, 2016, also remains unexplained.
[Cite as State v. Barnes, 2022-Ohio-4613.]


         {¶21} Appellant also submitted Kayla Dickinson's affidavit, sworn and signed on

 April 13, 2016. She asserts that on June 8, 2013, she lived on Cliffwood and was outside

 on her porch smoking a cigarette when she saw four men get out of a car. She recognized

 two of the men as Martin and appellant because she “knew both of them well.” She heard

 escalating verbal argument and observed “they” were scuffling; the fighting escalated,

 and “they” moved down Cliffwood. The affidavit states, “This looked like two grown men

 fighting. I then heard [appellant] say “oh my god this nigger [sic] has a gun.” She went

 back inside, convinced this was merely “a stupid mutual fight” between two grown men.

 “Later” she saw “they” claimed it was a robbery, but she thought it was “no big deal” until

 she learned appellant received a lengthy prison sentence, leading her to “reach out to

 [appellant's] family on Facebook” and let them know it was a mutual fight.

         {¶22} Jasmine Barnes’ affidavit provides a different description of discovering Ms.

 Dickinson's testimony. Ms. Barnes states that she met Ms. Dickinson on February 22,

 2106, coincidentally, at a laundromat and that Ms. Dickinson disclosed this information

 during an informal conversation.

         {¶23} Appellee responded to appellant's motion on May 3, 2016, and appellant

 replied on May 16, 2016. By judgment entry dated November 1, 2017, the trial court

 overruled appellant's motions and concluded “* * * the Court finds the Defendant has

 failed to provide newly discovered evidence or substantive grounds for a new trial.”

         {¶24} Appellant appealed from the trial court's judgment, but we found he failed

 to prove by clear and convincing evidence that he was unavoidably prevented from

 discovering, within the prescribed time period, the evidence he relied on to support his

 motion and petition, therefore the trial court did not abuse its discretion in denying
[Cite as State v. Barnes, 2022-Ohio-4613.]


 appellant's motion for leave to file a delayed motion for new trial. We further found that

 the trial court did not abuse its discretion in denying the motions without a hearing

 because the evidence, on its face, did not support appellant's claims that he was

 unavoidably prevented from timely discovery of the evidence. Barnes III, supra, ¶ 38.

                  Second motion for new trial and the instant appeal: Martin “recants”

         {¶25} On November 15, 2021, appellant filed a “Motion for an Order Granting

 Leave to File a Motion for New Trial.” This motion is accompanied by an affidavit and

 deposition transcript of the purported victim, James Martin, and a previously unknown

 witness, Ericka Walker.

         {¶26} Martin now claimed Thornton put the gun to his head, ordered him out of

 the vehicle, and directed him to get into the trunk. Thornton started to drive off, but he

 argued with appellant and Rickett. Martin jumped out of the trunk and ran off. “A short

 time later, [Martin] observed [appellant] outside of the vehicle running in his direction.

 [Martin] was unaware if [appellant] was running with him or after him.” Martin’s affidavit

 further states that appellant caught up to him and they began to fight; a gun fell on the

 ground, they both went after it, and it accidentally discharged. Although Martin’s glasses,

 watch, and earring came off during the altercation, it is not true that appellant robbed him

 of those items. Police and prosecutors “insisted” that he claim appellant robbed him, but

 he was “upset” and “unclear of everything that happened that night.” Portions of the police

 report are exaggerated because Martin felt pressured by police. Now, though, he feels

 pressured by the weight of his lies and wants to tell the truth.
[Cite as State v. Barnes, 2022-Ohio-4613.]


          {¶27} Walker’s affidavit states she knows both Martin and appellant.1 She was

 on her front porch smoking a cigarette on the evening of July 8-9, 2013, between 12:30-

 1:30. She heard appellant and Martin arguing and saw Martin “throw a fist” at appellant.

 The fight escalated, but Walker went inside and then heard a single shot. She moved

 shortly after the incident and never spoke to police or prosecutors.

          {¶28} Appellee responded with a memorandum contra on December 8, 2021.

          {¶29} On December 27, 2021, the trial court denied appellant’s motion for an

 order granting leave to file a motion for new trial.

          {¶30} Appellant now appeals from the trial court’s judgment entry of December

 27, 2021.

          {¶31} Appellant raises two assignments of error:

                                      ASSIGNMENTS OF ERROR

          {¶32} “I. THE TRIAL COURT ERRED BY OVERRULING APPELLANT’S

 MOTION FOR LEAVE TO FILE A MOTION FOR NEW TRIAL.”

          {¶33} “II. THE TRIAL COURT ABUSED ITS DISCRETION IN NOT HOLDING AN

 EVIDENTIARY HEARING IN THIS MATTER.”

                                             ANALYSIS

          {¶34} Appellant’s two assignments of error are related and will be considered

 together. He contends the trial court should have granted his motion for leave to file a

 motion for new trial and should have held an evidentiary hearing. We disagree.




 1
  On appeal, appellant omits mention of Walker’s affidavit, but it was part of the motion
 before the trial court. We note its similarity to Kayla Dickinson’s affidavit.
[Cite as State v. Barnes, 2022-Ohio-4613.]


         {¶35} Appellant’s latest arguments are strikingly similar to those in Barnes III. A

 motion for a new trial pursuant to Crim.R. 33 is addressed to the sound discretion of the

 trial court. State v. Schiebel, 55 Ohio St.3d 71, 564 N.E.2d 54 (1990). It is also within the

 discretion of the trial court to determine whether a motion for a new trial and the material

 submitted with the motion warrant an evidentiary hearing. State v. Hill, 64 Ohio St.3d 313,

 333, 1992–Ohio–43, 595 N.E.2d 884 (1992). To constitute an abuse of discretion, a trial

 court's decision must be unreasonable, unconscionable, or arbitrary. State v. Adams, 62

 Ohio St.2d 151, 404 N.E.2d 144 (1980).

         {¶36} Crim.R. 33(B) provides that a motion for new trial based on newly

 discovered evidence must be filed:

                           * * * within one hundred twenty days after the day upon which

                  the verdict was rendered. If it is made to appear by clear and

                  convincing proof that the defendant was unavoidably prevented from

                  the discovery of the evidence upon which he must rely, such motion

                  shall be filed within seven days from an order of the court finding that

                  he was unavoidably prevented from discovering the evidence within

                  the one hundred twenty day period.

         {¶37} The verdict in appellant's case was rendered on January 13, 2015, but

 appellant's second motion for new trial was not filed until November 15, 2021. “Because

 appellant's motion was filed well outside the 120–day period, he was required to obtain

 leave of court to file his motion for new trial.” State v. Waddy, 10th Dist. No. 15AP–397,

 2016–Ohio–4911, 68 N.E.3d 381, appeal not allowed, 149 Ohio St.3d 1462, 2017–Ohio–

 5699, 77 N.E.3d 987 (2017), and cert. denied, U.S. No. 17–71452018 WL 1037605,
[Cite as State v. Barnes, 2022-Ohio-4613.]


 citing State v. Hoover–Moore, 10th Dist. Franklin No. 2015–Ohio–4863, 14AP–104, ¶ 13.

 “To obtain such leave, the defendant must demonstrate by clear and convincing proof

 that he or she was unavoidably prevented from discovering the evidence within the 120

 days.” Id. A party is “unavoidably prevented” from filing a motion for a new trial if the party

 had no knowledge of the existence of the ground supporting the motion and could not

 have learned of that existence within the time prescribed for filing the motion in the

 exercise of reasonable diligence. Id., citing State v. Walden, 19 Ohio App.3d 141, 145–

 146, 483 N.E.2d 859 (10th Dist.1984).

         {¶38} Appellant's proof must be more than conclusory allegations. “Clear and

 convincing proof that the defendant was ‘unavoidably prevented’ from filing ‘requires more

 than a mere allegation that a defendant has been unavoidably prevented from discovering

 the evidence he seeks to introduce as support for a new trial.’” State v. Lee, 10th Dist.

 Franklin No. 05AP–229, 2005–Ohio–6374, 2005 WL 3220245, ¶ 9. The requirement of

 clear and convincing evidence puts the burden on the defendant to prove he was

 unavoidably prevented from discovering the evidence in a timely manner. State v.

 Rodriguez—Baron, 7th Dist. Mahoning No. 12–MA–44, 2012–Ohio–5360, ¶ 11. Clear and

 convincing proof is that “which will produce in the mind of the trier of facts a firm belief of

 conviction as to the facts sought to be established.” Schniebel, 55 Ohio St.3d at 74.

         {¶39} “[I]n order to obtain relief pursuant to Crim.R. 33(B) a movant/petitioner

 must satisfy the threshold requirement of unavoidable prevention.” State v. Waddy, supra,

 at ¶ 27. The “unavoidably-prevented” requirement in Crim.R. 33(B) mirrors the

 “unavoidably prevented” requirement in R.C. 2953.23(A)(1). “The phrase ‘unavoidably

 prevented’ in R.C. 2953.23(A)(1)(a) means that a defendant was unaware of those facts
[Cite as State v. Barnes, 2022-Ohio-4613.]


 and was unable to learn of them through reasonable diligence.” Id. at ¶ 28, citing State v.

 Howard, 10th Dist. Franklin No. 15AP–161, 2016–Ohio–504, appeal not allowed, 147

 Ohio St.3d 1413, 2016–Ohio–7455, 62 N.E.3d 185, internal citation omitted.

         {¶40} In the instant case, there is no indication that appellant made any effort to

 obtain the evidence on which he now relies within the time limitations applicable to

 motions for a new trial. State v. Leyman, 9th Dist. Medina No. 14CA0037–M, 2016–Ohio–

 59, ¶ 14, appeal not allowed, 145 Ohio St.3d 1471, 2016–Ohio–3028, 49 N.E.3d 1314.

         {¶41} However, appellant now contends the “unavoidably-prevented” factor

 should not apply to him because Martin’s recantation was “Brady material” appellee

 should have disclosed to defense counsel; specifically, appellee and law enforcement

 “coerced a witness into lying on the stand.” Brief, 9. Appellant cites broadly to the

 “deposition of James Martin” to support his claims, without directing us to any specific

 portion of the deposition in which Martin claims he was coerced into lying.

         {¶42} We note Martin’s affidavit does not state appellee told him to lie; instead,

 he claims he was “upset and unclear” when he made the allegations in the first place,

 then “he felt he could not tell the truth” because police and prosecutors “were insistent on

 him telling the story that [appellant] had robbed him.” Martin Affidavit, ¶ 13. Portions of

 the police report were an “exaggeration” and he “felt pressured.” Martin Affidavit, ¶ 14.

         {¶43} In the deposition, Martin claims he doesn’t remember giving a statement to

 police at all because he had “passed out in the back of the cruiser.” Martin Deposition,

 17. When shown his statement, Martin claimed not to recognize it. Martin Deposition,

 18. He also could not recall testifying before the grand jury. Martin Deposition, 20. When

 asked if “they” wanted him to say anything in particular during trial preparation, Martin
[Cite as State v. Barnes, 2022-Ohio-4613.]


 replied, “Not necessarily, but I just believe it was—I mean, it was definitely real to me or—

 you know, it was a big deal * * * *--to me. But they were a little more aggressive at wanting

 to get them guys off the street.” Martin Deposition, 20-21. In other words, appellee and

 law enforcement were the motivators behind prosecution of the charges, not him. Martin

 in fact denied that anyone threatened him to lie or exaggerate; he has been threatened

 in the past for refusal to cooperate with law enforcement, but “[n]ot in this case * * *.”

 Martin Deposition, 32. He felt pressured by prosecutors when he was a juvenile. Martin

 Deposition, 37. Martin also downplayed his allegation that the police report contained

 exaggerations; he did not confirm that the police reports were “embellished by the officer”

 when asked directly; his response was, “I just don’t remember speaking with him.” Martin

 Deposition, 47.

         {¶44} In short, Martin’s affidavit and deposition contain vague prevarications and

 few solid facts; this record does not support appellant’s assertion that Martin was “coerced

 into lying on the stand.” Martin himself does not make such an allegation. We find no

 support for appellant’s contention that he is relieved from demonstrating he was

 unavoidably prevented from discovering it.

         {¶45} Thus, the central inquiry in appellant's motion for a new trial is whether the

 purported evidence offered by Martin and Walker disclose newly discovered evidence

 appellant was unavoidably prevented from obtaining. Barnes III, 2018-Ohio-1585, supra,

 ¶ 30. The “phrases ‘unavoidably prevented’ and ‘clear and convincing proof’ do not allow

 one to claim that evidence was undiscoverable simply because affidavits were not

 obtained sooner.” Id., citing State v. Williams, 12th Dist. Butler No. CA2003–01–001,

 2003–Ohio–5873, ¶ 21. (Appellant also argues appellee falsely claimed that appellant’s
[Cite as State v. Barnes, 2022-Ohio-4613.]


 wife is a drug dealer, but the relevance of this argument to the second motion for leave

 to file a motion for new trial is not evident.)

         {¶46} The trial court's ruling in this case does not include an explicit finding that

 appellant failed to demonstrate he was unavoidably prevented from discovering the

 evidence. Although Crim.R. 33(B) does indicate that the court must issue “an order * * *

 finding that he was unavoidably prevented from discovering the evidence within the one

 hundred twenty day period,” there is no requirement, direct or implied, that a trial court

 explicitly find in its judgment that a defendant was not unavoidably prevented from

 discovering evidence. Barnes III, 2018-Ohio-1585, supra, ¶ 31, citing State v. Mosley,

 10th Dist. Franklin No. 07AP–860, 2008–Ohio–951, ¶ 8, appeal not allowed, 118 Ohio

 St.3d 1509, 2008–Ohio–3369, 889 N.E.2d 1026. “Although the better practice would be

 for a trial court to give some explanation of the basis for its decision in order to aid

 appellate review, given the trial court's general denial of appellant's motion for a delayed

 motion for new trial here, we must presume that the court found appellant had failed to

 demonstrate that he was unavoidably prevented from discovering the evidence relied

 upon in his motion.” Id.

         {¶47} Appellant has not offered any explanation that comprises clear and

 convincing proof that he could not have learned of the existence of Martin’s “recantation,”

 such as it is, or Walker's statement within the time prescribed in the exercise of

 reasonable diligence.

         {¶48} Martin’s statements, and appellant’s arguments, offer no explanation why

 his purported recantation was not brought to light until 2021. Appellant has not submitted

 his own affidavit offering any explanation for the delay. “[I]t has been squarely held that
[Cite as State v. Barnes, 2022-Ohio-4613.]


 ‘the use of an affidavit signed outside of the time limit [under Crim.R. 33(B)] that fails to

 offer any reason why it could not have been obtained sooner is not adequate to show by

 clear and convincing proof that the evidence could not have been obtained within the

 prescribed time period.’” Barnes III, 2018-Ohio-1585, supra, ¶ 32, citing State v. Peals,

 6th Dist. Lucas No. L–10–1035, 2010–Ohio–5893, ¶ 25, quoting State v. Franklin, 7th

 Dist. Mahoning No. 09 MA 96, 2010–Ohio–4317, ¶ 20; State v. Sandoval, 6th Dist.

 Sandusky No. S–13–032, 2014–Ohio–4972, ¶ 16. Thus, the affidavits on their face do not

 support unavoidable delay. State v. Thompson, 6th Dist. Lucas No. L–15–1006, 2016–

 Ohio–1399, ¶ 20, appeal not allowed, 146 Ohio St.3d 1491, 2016–Ohio–5585, 57 N.E.3d

 1171, ¶ 20.

         {¶49} Neither the deposition transcript nor the affidavits establish a sufficient basis

 for us to find the trial court abused its discretion in overruling the motion without a hearing.

         {¶50} Walker's affidavit includes no evidence to establish that appellant was

 “unavoidably prevented” from discovering her statement within the time for filing a motion

 for new trial. Barnes III, 2018-Ohio-1585, supra, ¶ 34. The key issue is whether appellant

 knew or could have discovered through reasonable diligence within the time period

 provided under Crim.R. 33(B) that Walker had potentially relevant information. Id.

 Walker's affidavit states she knew both appellant and Martin “for a long time,” and offers

 no explanation for her failure to come forward with information. She later moved and

 “never heard anything” about the incident. “If someone appellant knew well lived so close

 to the site of the alleged mutual fight, it remains unexplained why defense investigators

 on behalf of appellant would not have sought out such a witness prior to trial. Appellant

 bears the burden of establishing, by clear and convincing evidence, that he was
[Cite as State v. Barnes, 2022-Ohio-4613.]


 unavoidably prevented from discovering this evidence earlier. He has not shown, through

 the affidavits submitted, that [Walker] was unknown or ‘placed beyond the range of a

 reasonable investigation by the defense, much less beyond the Subpoena power.’”

 Barnes III, 2018-Ohio-1585, supra, ¶ 34, citing Veliev v. Warden, Chillicothe Correctional

 Inst., S.D.Ohio No. 2:12–CV–00346, 2014 WL 4805292, *10, (Sept. 26, 2014).

         {¶51} No hearing is required, and leave may be summarily denied, where neither

 the motion nor its supporting affidavits embody prima facie evidence of unavoidable

 delay. Barnes III, 2018-Ohio-1585, supra, ¶ 35, citing State v. Baldwin, 5th Dist. Stark No.

 2013CA00134, 2014–Ohio–290, ¶ 24, internal citations omitted. Affidavits filed outside of

 the 120–day time limit of Crim. R. 33 that fail to offer a sufficient explanation as to why

 evidence could not have been obtained sooner are inadequate to show that the movant

 was unavoidably prevented from obtaining the evidence within the prescribed time.

 Ambartsoumov v. Warden, Chillicothe Correctional Inst., S.D.Ohio No. 2:12–CV– 345,

 2014 WL 4805384, *7, internal citations omitted.

         {¶52} Appellant failed to prove by clear and convincing evidence that he was

 unavoidably prevented from discovering, within the prescribed time period, the evidence

 he is relying on to support his motion and petition. Barnes III, 2018-Ohio-1585, supra, ¶

 38. Accordingly, the trial court did not abuse its discretion in denying appellant's motion

 for leave to file a delayed motion for new trial. We further find that the trial court did not

 abuse its discretion in denying the motions without a hearing because the evidence, on

 its face, did not support appellant's claims that he was unavoidably prevented from timely

 discovery of the evidence. Id., citing State v. Davis, 9th Dist. Lorain No. 12CA010256,

 2013–Ohio–846, ¶ 12, internal citation omitted.
[Cite as State v. Barnes, 2022-Ohio-4613.]


         {¶53} Appellant’s two assignments of error are overruled.

                                             CONCLUSION

         {¶54} Appellant’s assignments of error are overruled, and the judgment of the

 Muskingum County Court of Common Pleas is affirmed.

 By: Delaney, J.,

 Wise, Earle, P.J. and

 Baldwin, J., concur.